Morton, J.
The plaintiff contends that the alleged failure of Stickles to observe the rules would have tended to show negligence on bis part, and that therefore the rules should have been admitted. That assumes of course, first, that the rules were intended to regulate his conduct in the circumstances under which the accident occurred, and, secondly, that his failure to observe them would'render the company liable.
We are of opinion that the rules were not meant to apply to operations such as Stickles was engaged in at the time of the accident, but were designed to regulate the responsibilities and conduct of engineers, conductors, and brakemen in the management of trains out upon the road, and not in the defendant’s freight yards. This is evident, we think, from the rules them*74selves. Thus, Rule 72 provides for the relative responsibilities of engineers and conductors on freight trains when steam is and is not used. Rule 78 provides for the responsibility of engineers and conductors for the violation of any of the rules which govern the safety of. trains. Rule 124 provides that each freight conductor shall report himself to the yard despatcher in season to make up his train so as to start according to the time table, and shall see that the brakemen are at their posts and perform their duties. Rule 125 requires the conductor to see that his train is provided with signals, and that they are used according to the rules; and Rule 132 relates to the duties of brakemen on heavy grades, and in applying the brakes, and requires the conductor and his men to be on top of the train when descending grades and passing switches. It follows that the rules, being designed to apply to different circumstances, were immaterial, and were properly excluded, and it is not necessary to consider whether the defendant would have been liable for an injury due to their violation by Stickles. Exceptions overruled.